UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6629


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERMAL DANIELS,

                    Defendant - Appellant.



                                      No. 17-7015


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

             v.

JERMAL DANIELS,

                    Defendant - Appellant.



Appeals from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:05-cr-00103-RJC-DCK-2; 3:14-cv-
00063-RJC)


Submitted: May 14, 2018                                          Decided: May 22, 2018
Before NIEMEYER, TRAXLER, and WYNN, Circuit Judges.


No. 17-6629, affirmed; No. 17-7015, remanded by unpublished per curiam opinion.


Jermal Daniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Jermal Daniels seeks to challenge two district court

orders. First, he appeals the order denying his motion for a reduction of sentence,

18 U.S.C. § 3582(c)(2) (2012) (Appeal No. 17-6629). On appeal, we confine our review

to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Daniels’

informal briefs do not challenge the basis for the district court’s disposition of this

motion, Daniels has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment for No. 17-6629.

      Daniels also seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2255 (2012) motion (Appeal No. 17-7015). The district court’s order was entered on

the docket on March 31, 2017. Daniels filed his notice of appeal, at the earliest, on

July 24, 2017. * This notice of appeal is beyond the time limits of Fed. R. App. P.

4(a)(1)(B). However, in his notice of appeal, Daniels asserts that he did not timely

receive notice of the court’s order. Because the civil appeal period is jurisdictional,

Bowles v. Russell, 551 U.S. 205, 214 (2007), we remand No. 17-7015 to the district court

for the limited purpose of allowing the district court to determine when Daniels received

notice of the district court’s entry of judgment and whether he is entitled to a reopening

      *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).


                                            3
of the appeal period pursuant to Rule 4(a)(6). The record, as supplemented, will then be

returned to this court for further proceedings.

       We deny as moot Daniels’ motion to file a supplemental brief. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                              No. 17-6629, AFFIRMED;
                                                              No. 17-7015, REMANDED




                                              4